F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             AUG 3 1998
                            FOR THE TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

    ONEOK, INC., a Delaware
    corporation,

                Plaintiff-Appellee,
                                                           No. 96-5165
    v.                                               (D.C. No. 95-CV-223-H)
                                                           (N.D. Okla.)
    LESLIE L. MING, JR., an individual,

                Defendant-Appellant.




                             ORDER AND JUDGMENT *



Before ANDERSON, KELLY, and LUCERO, Circuit Judges.



         The issue presented in this appeal is whether defendant is entitled to

attorney’s fees and expenses as a prevailing party under Okla. Stat. tit. 12, § 936.   1



The district court denied attorney’s fees and costs, determining, in part, that the

*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
1
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore
ordered submitted without oral argument.
underlying diversity action to recover drilling costs was not an action for labor or

services rendered. Our uncertainty about the district court’s determination that

this was not an action for labor or services prompted us to certify the following

question to the Oklahoma Supreme Court: “Under Oklahoma law, does an action

to recover monies expended to third parties for drilling costs constitute an action

to recover for labor and services under Okla. Stat. tit. 12, § 936?”        Oneok, Inc. v.

Ming , No. 96-5165, Certification of State Law Question at 1 (Mar. 19, 1997).

       In a recently filed response, the Oklahoma Supreme Court answered the

question affirmatively, under the facts presented.       See Oneok, Inc. v. Ming ,

No. 89,288, 1998 WL 395057, at *1 (Okla. July 14, 1998). We accept the

Oklahoma Supreme Court’s determination, and conclude defendant is entitled

to attorney’s fees incurred in the district court and on appeal,       see Aircraft Equip.

Co. v. Kiowa Tribe , 921 P.2d 359, 362 (Okla. 1996).        2




2
       Defendant also sought to recover attorney’s fees under § 936 on the ground
that plaintiff brought the underlying action to recover on an open account.
Because we conclude defendant is entitled to attorney’s fees as the prevailing
party in an action for labor or services, we need not address this ground.

                                             -2-
      Accordingly, we REVERSE and REMAND to the district court for

a determination of a reasonable amount of attorney’s fees and appropriate

expenses to be awarded to defendant for defending this action in the district

court and for this appeal.



                                                   Entered for the Court



                                                   Carlos F. Lucero
                                                   Circuit Judge




                                        -3-